Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11-13, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bai et al (“An Experimental Study of Text Representation Methods for Cross-Site Purchase Preference Prediction Using the Social Text Data” 2017)
1. A method for time series forecasting of a product (See e.g. abstract on predicting cross-site purchase preference for product categories), comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

providing input feature vectors of the product corresponding to a plurality of future time steps (See e.g. input at time t and t-1.  Examiner Note: t is considered as future time); 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

performing bi-directional long-short term memory network (BiLSTM) on the input feature vectors to obtain hidden states corresponding to the plurality of future time steps (See e.g. Fig. 4d on bidirectional Recurrent structure and input feature vector.  See also table 4 that BRNN is bidirectional LSTM) ;

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 for each future time step: 
performing temporal convolution on the hidden state using a plurality of temporal scales to obtain context features at the plurality of temporal scales (See e.g. section 4.3 that BRNN combines convolutional neural model and BRNN includes hidden layer (i.e. hidden state). See e.g. context of word at temporal scales of 3 (from current, left and right context)), and summating the context features at the plurality of temporal scales using a plurality of weights to obtain multi-scale context features (See e.g. context of word); and

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

converting the multi-scale context features to obtain the time series forecasting corresponding to the future time steps (See e.g. Fig. 4d on output. See e.g. abstract on predicting cross-site purchase preference for product categories).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

2. The method of claim 1, wherein the step of providing input feature vectors comprises: providing time series input variables corresponding to the plurality of future time steps of the product; embedding the time series input variables to feature vectors; and for each of the future time step of the product: concatenating the feature vectors of the time step to obtain a long vector; and forming one of the input feature vectors from the long vector using a fully-connected layer (See e.g. Fig. 4d on input, embedding, max pooling and output.  Examiner Note: fig. 4d is fully connected).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


3. The method of claim 1, wherein the plurality of temporal scales comprises 2-10 scales (See e.g. context of word at temporal scales of 3 (from current, left and right context)).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


9. The method of claim 1, further comprising providing a hidden state of a time step immediately before a first future time step of the future time steps.

Claims 11-13, 19-20 are drawn to claims above and are rejected for the same reasons.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (“An Experimental Study of Text Representation Methods for Cross-Site Purchase Preference Prediction Using the Social Text Data” 2017) in view of Cheng et al (“Multi-Scale LSTM Model for BGP Anomaly Classification” Apr 2018)
10.  Bai disclose LSTM but fails to explicitly disclose two layer LSTM.
However, Cheng disclose LSTM (thereby in same field of endeavor).  Cheng further devised a two layer LSTM architecture with promising performance (See e.g. abstract).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the BRNN/LSTM of Bai to incorporate 2 layer LSTM of Cheng with predictable result of where the hidden state of the time step immediately before the first time step is obtained using a two layer LSTM encoder using input features and outputs corresponding to previous time steps.
Given the advantage of promising performance, one having ordinary skill in the art would have been motivated to make this obvious modification.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al (“Knowledge-enriched Two-layered Attention Network for Sentiment Analysis” Jun 16, 2018) disclose Bidirectional Long Short-Term Memory for sentiment analysis and stock prediction. See e.g. abstract and section 1.


	
Allowable Subject Matter
Claims 4-8, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While temporal scales are well known in the art (See e.g. Cheng et al), the specific “temporal scales comprises four scales of scale-1, scale-3, scale-5, and scale-7; for each target step from the future time steps: the scale-1 uses hidden state of the target step; the scale-3 uses hidden states of the target step, one of the future time steps immediately before the target step, and one of the time steps immediately after the target step; the scale-5 uses hidden states of the target step, two of the future time steps immediately before the target step, and two of the time step immediately after the target step; and the scale-7 uses hidden states of the target step, three of the future time steps immediately before the target step, and three of the time step immediately after the target step.” Is not anticipated or render obvious over prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2127